DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 has been considered by the examiner.

Election/Restrictions
Applicant’s arguments filed March 18, 2022 with respect to the restriction requirement of February 7, 2022 are persuasive. Applicant argues that Fig. 4 and Fig. 5 are part of the same invention and are not alternative embodiments.  After careful review, Examiner agrees that the display driving method in Fig. 4 and the backlight driving method of Fig. 5 are a synchronous process (Specification ¶ 40).  Accordingly, the restriction requirement is withdrawn. 

Claim Objections
Claims 3-4 and 7 are objected to because of the following informalities:  in the last paragraph of claim 3, there are limitations from another patent application.  These limitations should be deleted.   Appropriate correction is required.  Claims 4 and 7 are objected to because they depend on claim 3. 

Allowable Subject Matter
Claims 1-19 are allowed. 
The following is Examiner’s statement on the reasons for allowance: 

The instant application is similar to Application 17/040,974, now U.S. Pat. 11, 138,942, which was published on October 5, 2021. 

Applicant’s invention is a method for driving a display module and backlight module synchronously.  See Claim 1.  The display module is comprised of a plurality of first color light sources and second color light sources that are controlled independently.  In the display module driving process, first color signals are received in the RGB system and converted to first color space signals in the HSV system.  Next, a color saturation of the first color space signals are adjusted by a predetermined adjustment coefficient to obtain second color space signals in the HSV system.  Then, the second color space signals are converted to second color signals in the RGB system. These second color signals are used to drive the display panel. 

In the backlight module driving process, the first color signals in the RGB system, first color space signals in the HSV system, and second space color signals in the HSV system as well as a light source adjustment coefficient are obtained based on the first color space signals and second color space signals. A first brightness value corresponding to the first color light sources and/or the second color light sources is adjusted by the light source adjustment coefficient to obtain a second brightness value.  Next, a dominant hue light source from the first color light sources and second color light sources.  Lastly, the dominant hue light source is driven by the second brightness value. 

 Applicant’s Fig. 10 is illustrative of the inventive concept and is shown below:
		

    PNG
    media_image1.png
    408
    722
    media_image1.png
    Greyscale


Regarding Claim 1, Ando, US 2017/0169751, teaches a driving method of a display module, comprising a display panel process and a backlight module driving process driven synchronously with the display driving process (e.g., Circuitry in Fig. 1 is for driving display panel 80 and light emitting unit 85); wherein the display panel driving process comprises steps: receiving first color signals corresponding to a display panel, and converting the first color signals into second color signals; and driving the display panel by the second color signals (e.g., Input data 1 consisting of red, green, blue data is converted into display image data by the color space inversion conversion unit 61).  

	
    PNG
    media_image2.png
    432
    684
    media_image2.png
    Greyscale

He (Figs. 3-4), US 2019/0228720, teaches wherein the display module comprises a plurality of first color light sources (red backlight modules 151) and second color light sources (green backlight modules 152); the first color light sources and the second color light sources controlled independently (e.g., Backlight modules 151-153 are controlled independently).  In general, He teaches a backlight adjustment method in which a component acquiring module 11 acquires first, second, and third components of pixels in a first color space, a tone saturation acquiring module 12 acquires tone color value and saturation in a second color space, a specified lightness acquiring module 13 acquires a specified lightness of blue and green, and a backlight lightness adjustment module 14 that adjusts the specified lightness of blue or green. 		
		
    PNG
    media_image3.png
    428
    604
    media_image3.png
    Greyscale

However, neither Ando, He, nor the remaining prior art, either alone or in combination, teaches wherein the display panel driving process comprises steps:
receiving first color signals in an RGB (red, green, blue) system corresponding to a display panel, and converting the first color signals into first color space signals in an HSV (hue, saturation, value) system; 
adjusting a color saturation of the first color space signals by predetermined adjustment coefficients to obtain second color space signals in the HSV system, and converting the second color space signals into second color signals in the RGB system; and 
driving the display panel by the second color signals; wherein the backlight module driving process comprises steps; 
receiving the first color signals in the RGB system corresponding to the display Preliminary Amendment PCT Application No. panel, obtaining the first color space signals in the HSV system and the second color space signals in the HSV system, and obtaining a light source adjustment coefficient according to the first color space signals and the second color space signals; 
adjusting a first brightness value corresponding to the first color light sources and/or the second color light sources by the light source adjustment coefficient to obtain a second brightness value; 
determining a dominant hue light source from the first color light sources and the second color light sources; and 
driving the dominant hue light source by the second brightness value.

Claims 2-7 and 8-14 are objected are allowed because they depend on claim 1.  

Regarding Claims 18, Ando (Fig. 1) teaches a driving system of a display module; comprising: 
a display panel driving circuit (10, 20, 30, 40. 50, 60), and a backlight module driving circuit (70) driven synchronously with the display panel driving circuit (e.g., Elements 10-60 together drive the display panel 80.  Element 30 also transmits signals to display brightness determination unit 70, so the display panel driving circuit and backlight module drive circuit are driven synchronously).  

He (Figs. 3-4) teaches wherein the display module comprises a plurality of first color light sources (151) and second color light sources (152); the first color light sources and the second color light sources controlled independently (e.g., Backlight modules 151-153 are controlled independently). 

Kang (Fig. 6), US 2016/0117975, teaches a saturation adjustment circuit (140) receiving first color signals corresponding to a display panel and converting the first color signals into second color signals (e.g., RGB converted to RGB’ through first saturation gain adjuster 143); a first driving circuit (300) driving the display panel by the second color signals (e.g., Data driver 300 drives the display panel). 

However, neither Ando, He, Kang, nor the remaining prior art, either alone or in combination, teaches wherein the display panel driving circuit comprises a receiving circuit; 
wherein the receiving circuit receives first color signals in an RGB system corresponding to a display panel and converts the first color signals into first color space signals in an HSV system; 
the color saturation adjustment circuit adjusts a color saturation of Preliminary Amendment PCT Application No. the first color space signals by predetermined adjustment coefficients to obtain second color space signals in the HSV system; and converts the second color space signals into second color signals in the RGB system; 
and the first driving circuit drives the display panel by the second color signals; wherein the backlight module driving circuit comprises a light source adjustment calculation circuit, a light source adjustment circuit, a dominant hue light source calculation circuit, and a second driving circuit; 
wherein the light source adjustment calculation circuit receives the first color signals in the RGB system corresponding to the display panel, obtains the first color space signals in the HSV system and the second color space signals in the HSV system, and obtains a light source adjustment coefficient according to the first color space signals and the second color space signals; 
the light source adjustment circuit adjusts a first brightness value corresponding to the first color light source and/or the second color light source by the light source adjustment coefficient to obtain a second brightness value; the dominant hue light source calculation circuit determines a dominant hue light source from the first color light sources and the second color light sources; and the second driving circuit drives the dominant hue light source by the second brightness value.

Regarding Claim 19, the limitations of claim 19 are similar to those in claim 18 and the reasons for allowance will not be repeated herein. 

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        May 27, 2022